Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 26, 2020

                                     No. 04-20-00224-CV

               ALLSTATE COUNTY MUTUAL INSURANCE COMPANY,
                                Appellants

                                               v.

                      Laura WALKER, Brian Briseno and Troy Pace, Jr.,
                                      Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI06959
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER

       On October 1, 2020, appellant Allstate County Mutual Insurance Co. filed an opposed
motion to stay this appeal pending final disposition of Allstate Insurance Company v. Daniel
Wes Irwin, cause no. 19-0885 in the Supreme Court of Texas.

       After consideration of appellant’s motion, its supplemental motion, appellee’s response in
opposition, and appellant’s reply, the motion is GRANTED. It is ORDERED that this appeal is
ABATED until the Supreme Court of Texas issues its opinion in Allstate Insurance Company v.
Daniel Wes Irwin, or until further order of this court.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2020.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court